DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  in the second to last line of the claim, “a length of the horizontal frame member that is greater than four times” appears to be a grammatical error. Perhaps this should read -- a length of the horizontal frame member is greater than four times--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stockler (US Pat. No. 7,229,081).
	Regarding claim 1, Stockler discloses A folding structure rolling bag comprising: a bag portion, wherein the bag is not rigid: a lengthwise zipper opening along a length of the bag portion: a frame portion, wherein the frame is rigid and includes a right wheel axle holding a right wheel and a left wheel 

    PNG
    media_image1.png
    910
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    621
    437
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    910
    828
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    458
    776
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    910
    793
    media_image5.png
    Greyscale

	Regarding claim 3, Stockler discloses wherein the lengthwise zipper extends from a rear bag opening to a front cover (at least fig 1 inasmuch as is the case in the instant application), wherein the front cover is configured to cover a folding structure (figs and Abst). Please note that the instant application discusses the rear bag opening (58) in paragraph 87 of the Specification. The opening and 
	Regarding claim 5, Stockler discloses wherein the frame portion further includes an inside corner formed at a right angle and configured to receive a footpad bottom edge of a folding structure (annotated fig below).

    PNG
    media_image6.png
    910
    793
    media_image6.png
    Greyscale

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockler as applied to claim 1 above.
Regarding claim 2, Stockler discloses the invention except for specifically pointing out wherein the frame portion is an aluminum extrusion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of wherein the frame portion is an aluminum extrusion with the folding structure of Stockler, since using an aluminum extrusion would provide a rigid frame of light weight which would be ideal for such a bag and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 4, Stockler discloses left and right wheel axle socket channels extending along the vertical frame portion (see annotated fig below). 

    PNG
    media_image7.png
    458
    776
    media_image7.png
    Greyscale

However, Stockler does not specifically disclose wherein a socket channel includes a right axle socket for receiving the right wheel axle and a left axle socket for receiving the left wheel axle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a single socket channel as opposed to separate socket channels as in Stockler, since it would have simplified the extrusion and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockler as applied to claim 1 above, and further in view of Johnson (US Pat. No. 4,951,818).
Regarding claim 6, Stockler discloses The folding structure rolling bag of claim 1 and further comprising straps wherein the outside strap wraps over the lengthwise zipper when the outside strap is in a closed position (at least 12 of fig 1). Stockler does not specifically disclose the use of inside straps. However, at least Johnson discloses inside straps (see annotated fig below).

    PNG
    media_image8.png
    910
    793
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the interior straps of Johnson with the external straps of the bag of Stockler to provide wherein the bag portion has an inside strap mounted to a top panel inside surface, and wherein the bag portion also has an outside strap mounted to an outside surface of the top .
Claims 7-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockler as applied to claim 1 above, and further in view of McGuire (US Pub. No. 2016/0206060).
Regarding claim 7, Stockler discloses the invention except for wherein a length of the horizontal frame member is greater than twice a height of the vertical frame member. However, at least McGuire discloses a rolling bag wherein a length of the horizontal frame member is greater than twice a height of the vertical frame member (at least fig 15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of wherein a length of the horizontal frame member is greater than twice a height of the vertical frame member of McGuire with the rolling bag of Stockler, since it would have provided a sturdier base providing a larger platform for the canopy feet to rest on and since such a modification would have involved a mere change in the size of a component (the horizontal portion of the base). A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 8, Stockler in view of McGuire discloses the invention except for specifically pointing out wherein the frame portion is an aluminum extrusion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of wherein the frame portion is an aluminum extrusion with the folding structure of Stockler, since using an aluminum extrusion would provide a rigid frame of light weight which would be ideal for such a bag and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 10, Stockler discloses left and right wheel axle socket channels extending along the vertical frame portion (see annotated fig below). 

    PNG
    media_image7.png
    458
    776
    media_image7.png
    Greyscale

However, Stockler does not specifically disclose wherein a socket channel includes a right axle socket for receiving the right wheel axle and a left axle socket for receiving the left wheel axle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a single socket channel as opposed to separate socket channels as in Stockler, since it would have simplified the extrusion and since it has been held that forming in one piece an 
Regarding claim 11, Stockler discloses wherein the frame portion further includes an inside corner formed at a right angle and configured to receive a footpad bottom edge of a folding structure (annotated fig below).

    PNG
    media_image6.png
    910
    793
    media_image6.png
    Greyscale

Regarding claim 13, Stockler in view of McGuire discloses A folding structure rolling bag comprising: a bag portion, wherein the bag is not rigid: a lengthwise zipper opening along a length of the bag portion: a frame portion, wherein the frame is rigid and includes a right wheel axle holding a right wheel and a left wheel axle holding a left wheel. wherein the frame portion includes a vertical frame 
Regarding claims 14-17, Stockler in view of McGuire discloses wherein the frame portion is an aluminum extrusion (see discussion of claim 2 above); wherein the lengthwise zipper extends from a rear bag opening to a front cover, wherein the front cover is configured to cover a folding structure (see discussion of claim 3 above); wherein the frame portion further includes a socket channel extending along the vertical frame portion, wherein the socket channel includes a right axle socket for receiving the right wheel axle, and a left axle socket for receiving the left wheel axle (see discussion of claim 4 above); wherein the frame portion further includes an inside corner formed at a right angle and configured to receive a footpad bottom edge of a folding structure (see discussion of claim 5 above).
Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockler in view of McGuire (US Pub. No. 2016/0206060) as applied to claim 7 above, and further in view of Johnson (US Pat. No. 4,951,818).


    PNG
    media_image8.png
    910
    793
    media_image8.png
    Greyscale


Regarding claim 18, Stockler in view of McGuire and Johnson discloses wherein the bag portion has an inside strap mounted to a top panel inside surface, and wherein the bag portion also has an outside strap mounted to an outside surface of the top panel, wherein the outside strap wraps over the lengthwise zipper when the outside strap is in a closed position (see discussion of claim 12 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose folding structure rolling bags and similar arrangements that teach aspects of the claimed invention and, therefore may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618